IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              September 15, 2008
                                No. 06-60171
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

FARHAD FIROOZFAR

                                           Petitioner
v.

MICHAEL B. MUKASEY, U.S. Attorney General

                                           Respondent


                    Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A37 838 325


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Petitioner Farhad Firoozfar, a native and citizen of Iran, petitions for
review of an order of the Board of Immigration Appeal’ (“BIA”), which denied his
request for a waiver of inadmissibility under former § 212(c) of the Immigration
and Nationality Act (“INA”), 8 U.S.C. § 1182(c), because Petitioner’s conviction
for aggravated sexual assault of a child lacks a comparable ground of
inadmissibility under INA § 212(a).         Firoozfar argues that the BIA’s
interpretation of 8 C.F.R. § 1212.3(f)(5) and its decision in Matter of Blake, 23


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-60171

I&N Dec. 722, 729 (BIA 2005), constitute “an impermissibly retroactive removal
of individual rights which patently contradicts Board, Federal and Supreme
Court precedent, creates a new bar to eligibility for a statutory right with no
statutory basis, and violates the equal protection clause.”
      The same arguments were raised and rejected in Avilez-Granados v.
Gonzales, 481 F.3d 869, 870 (5th Cir. 2007), and its companion case,
Vo v. Gonzales, 482 F.3d 363, 366-68 (5th Cir. 2007); see also Cantu v. Mukasey,
No. 06-61080, 267 Fed. Appx. 321, 2008 WL 474170 (5th Cir. Feb. 20, 2008)
(recognizing that Avilez and Vo foreclose the same arguments made by Firoozfar
despite Blake v. Carbone, 489 F.3d 88 (2d Cir. 2007)(vacating Matter of Blake)).
Accordingly, there is no textual link between sexual abuse of a child and crimes
involving moral turpitude to indicate that Congress had the same class of
offenses in mind when it enacted the two provisions that must be compared.
Therefore, the BIA did not err in denying Firoozfar relief under former § 212(c).
      Firoozfar also challenges the BIA’s decision on the grounds that his
vacated conviction is not a conviction for immigration purposes. However, the
BIA’s determination that the conviction was valid for immigration purposes is
consistent with the precedent of this court. See Renteria-Gonzalez v. INS,
322 F.3d 804, 814 (5th Cir. 2002); see also Discipio v. Ashcroft, 417 F.3d 448, 450
(5th Cir. 2005) (stating that “a panel of this Court is without authority to
contradict the holding of the previous panel in Renteria-Gonzalez”).
      Firoozfar’s petition for review is DENIED.




                                        2